Exhibit 10.30.1

 

AMENDMENT

 

THIS AMENDMENT (the “Amendment”) is entered into as of March 1, 2005, by and
between Nationwide Mutual Insurance Company (the “Company”) and Donna James (the
“Executive”).

 

WHEREAS the Company and the Executive have entered into an Employment Agreement
dated as of January 1, 2000 (the “Employment Agreement”), and the parties now
wish to amend the Employment Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
that the Employment Agreement is amended as follows:

 

1. Section 2.3(b)(vi) is hereby amended to revise the last two sentences to read
as follows:

 

The benefits under this subsection (vi) shall be paid in the same forms and at
the same times as Executive’s benefits under the applicable Plans described
above are paid (or would have been paid had Executive’s interest in the
applicable Plans been fully vested). The benefits payable under this subsection
(vi) and subsection (vii) below shall not result in any duplication of benefits.

 

2. Section 2.3(b)(vii) is amended by revising the last sentence to read as
follows:

 

The benefits under this subsection (vii) shall be paid in the same forms and at
the same times as Executive’s benefits under the applicable Plans described
above are paid (or would have been paid had Executive’s interests in the
applicable Plans been fully vested).

 

3. Section 3.4(b)(vii) is revised by amending the last sentence to read as
follows:

 

The benefits under this subsection (vii) shall be paid in the same forms and at
the same times as Executive’s benefits under the applicable Plans described
above are paid (or would have been paid had Executive’s interests in the
applicable Plans been fully vested), as in effect immediately before the Change
of Control.

 



--------------------------------------------------------------------------------

4. In all respects not amended, the Employment Agreement is hereby ratified and
confirmed.

 

WITNESS the following signatures:

 

       

NATIONWIDE MUTUAL INSURANCE

       

COMPANY

       

By:

    Donna James            

Date

         

Name:

               

Title:

   

 

2